Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 16, 2015

The Court of Appeals hereby passes the following order:

A16A0157. SELMA STENSON v. PHEONIX RECOVERY GROUP.

      After the state court entered summary judgment in favor of Plaintiff Phoenix
Recovery Group (“Phoenix”), Defendant Selma Stenson filed a motion to set aside
the judgment, contending that she had not received service of process. The court
denied her motion, and Stenson then filed this direct appeal.
      Phoenix has filed a motion to dismiss this appeal, arguing that Stenson was
required to file an application for discretionary appeal to obtain review in this Court.
Phoenix is correct, and we lack jurisdiction to consider this appeal.
      Pursuant to OCGA § 5-6-35 (a) (8), an appeal from an order denying a motion
to set aside a judgment under OCGA § 9-11-60 (d), such as one alleging insufficient
service of process, must be taken by application for discretionary review. See Jim
Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116 (640 SE2d 688) (2006). Stenson’s
failure to comply with the requisite appellate procedure deprives this Court of
jurisdiction over her appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             10/16/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.